On Petition for Rehearing.
PER CURIAM.
There is nothing new presented in the petition; indeed, the suggestion is that the court apparently overlooked or failed to consider what petitioner now refers to as the principal point in the case. It may occasionally happen, of course, that some particular citation of testimony or reference to authority will be overlooked, but it would be difficult to overlook the point referred to in this petition, as it covered some 40 pages of the defendant's brief. It was not overlooked ; on the contrary, it was considered in connection with the eight or nine pages of complainant’s brief which undertook to answer defendant’s contention. Examining the testimony of the expert which was thus discussed in the brief, we reached the conclusion that the complainant had the best of the argument. The testimony of this expert showed, no doubt, that the device of the patent was not the ‘‘last word” in safety fuses; that there was room for further improvements; but in our opinion it did not negative the conclusion drawn from the whole record that Sachs had disclosed an advance over the prior art, which was novel, useful, and patentable.
We did not discuss this testimony, because it did not seem to be the principal point in the case, and it is not our practice to undertake to cover in an opinion every proposition, major or minor, which may be advanced in argument or on the briefs.
Petition is denied.